United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-3472
                                     ___________

Elsie M. Mayard,                          *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Adam P. Siegfried,                        *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: June 18, 2012
                                 Filed: June 21, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Elsie Mayard appeals from the district court’s1
judgment based upon an adverse jury verdict, and from the district court’s denial of
her motion for a new trial. She argues that the district court committed errors at trial,
such as improperly excluding evidence, and that the jury verdict was against the
weight of the evidence.




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
       Because Mayard has not provided a trial transcript, this court cannot rule on the
issues she has raised on appeal. See Fed. R. App. P. 10(b); Schmid v. United Bhd. of
Carpenters and Joiners of Am., 827 F.2d 384, 386 (8th Cir. 1987) (per curiam) (where
pro se appellant did not order transcript of trial proceedings as required by Rule 10(b),
court could not rule on issues concerning judge’s alleged bias, exclusion and
admission of evidence, and argument that jury verdict was against weight of
evidence).2

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
        We note, however, that the available information in the record--including the
district court’s order denying Mayard’s motion for a new trial--strongly suggests that
there is no merit to Mayard’s arguments on appeal.

                                          -2-